      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 1 of 34
                                                                                             1


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

CHAE BROTHERS, LIMITED                     *
LIABILITY COMPANY d/b/a
FIRESIDE NORTH LIQUORS, et al.,            *

              Plaintiffs,                  *       Case No. 1:17-CV-01657 (SAG)

v.                                         *

MAYOR AND CITY COUNCIL OF                  *
BALTIMORE, et al.,
                                           *
              Defendants.
*      *      *     *        *     *   *   *    *                *       *      *      *
                                 MEMORANDUM OF LAW

       Defendant Mayor and City Council of Baltimore (“the City”), through undersigned

counsel, submits this Memorandum of Law in support of its Motion for Summary Judgment.

                                  TABLE OF CONTENTS

Introduction……………………………………………………………………………………….2
Facts………………………………………………………………………………………………3
Legal Standard…………………………………………………………………………………...18
Argument………………………………………………………………………………………...18
       I. Even in the light most favorable to Plaintiffs, they cannot establish the elements of
       liability under Maryland’s Riot Act……………………………………………………...18
                A. The City did not have notice that civil unrest would occur on April 27,
                2015………………………………………………………………………………19
                       1. The City had no notice of any forthcoming civil unrest on April 27,
                       2015………………………………………………………………………19
                       2. The City had no notice of potential for any unrest outside of
                       the immediate area of the Mondawmin Mall and downtown……………21
                B. The City did everything reasonable within its power to prevent unrest in the
                City and to aid the Baltimore Police Department in its efforts…………………..23
                       1. Plaintiffs cannot establish that the National Guard could have
                       prevented the unrest……………………………………………………...23
                       2. The City correctly deferred to BPD to handle the unrest and
                       provided any requested support………………………………………….26
                       3. In addition to providing support to BPD, the City took
                       independent actions to attempt to prevent civil unrest…………………..28
       Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 2 of 34
                                                                                                    2


                       4. Plaintiffs cannot establish that calling for a posse comitatus
                       would have been reasonable or prevented the unrest……………………30
      II. If Plaintiffs can establish a case of liability under the Riot Act, the state cap
      on damages under the Local Government Tort Claims Act should apply to
      their claims………………………………………………………………………………31
Conclusion……………………………………………………………………………………….33
______________________________________________________________________________

                                           Introduction

       This case arises out of the sudden and widespread unrest that occurred over a period of

approximately twelve hours in Baltimore City after the April 27, 2015 funeral of Freddie Gray, a

young man who died after injuries sustained in police custody. Following Gray’s injuries and

subsequent death, Baltimore experienced approximately two weeks of largely peaceful protests

against police brutality. On April 25, 2015, a small group of individuals, spurred on by agitators

from outside Baltimore City, splintered off from the large demonstration at City Hall and headed

toward Camden Yards, damaging some storefronts, attacking police cars, and throwing

projectiles at officers. Baltimore Police Department (BPD) officers were able to suppress this

flare-up within a few hours. This incident was a solitary and short-lived instance of violence in a

series of protests that were characterized as largely peaceful and respectful in spite of the passion

and anger prompted by suspected police brutality.

       Thus, the widespread violence that occurred after Freddie Gray’s funeral service was

unprecedented and unheralded. Having received a single piece of vague intelligence the day

before the funeral--a flyer directed at City schoolchildren that said that they were going to

“purge” at Mondawmin Mall--the Baltimore police nonetheless prepared for a possible large

incident by staging platoons at and near the shopping center. Despite their preparations,

however, after schools in the area released their students, many of those present in the immediate
          Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 3 of 34
                                                                                                    3


area of the mall started attacking police officers. The resulting melee apparently inspired

individuals throughout the City to engage in opportunistic looting, violence, and damage.

          Despite being under-equipped and understaffed as a result of the State and other

jurisdictions refusing its requests for assistance in the days leading up to the funeral, BPD

managed to suppress the unrest in approximately twelve hours, with no loss of civilian or officer

life. Compared to the violence that has erupted nationwide both before (Ferguson) and after

(following the 2020 death of George Floyd), and even the last time Baltimore experienced rioting

in 1968, BPD’s handling of the unrest should be considered a success.

          Plaintiffs, however, with the benefit of hindsight, second guess the actions of BPD in

handling the ever-evolving situation. They attempt to attribute these purported failures to the

City, despite the fact that BPD is not a City agency, because legally, they have no cognizable

claims against BPD. Relying on a heavy dose of speculation and transference, they claim that

the City should have foreseen the unexpected violence and prevented the unrest. The actual

facts, absent conjecture, do not bear out these contentions.

                                                Facts

          Freddie Gray sustained injuries that ultimately proved fatal on Sunday, April 12, 2015,

while in the custody of officers of the Baltimore Police Department.1 On Saturday, April 18,

peaceful protests began in Baltimore City when hundreds gathered in front of the Western

District police station.2 Freddie Gray passed away the following day, on April 19. 3 On Tuesday,


1
 Erik Ortiz, Freddie Gray: From Baltimore Arrest to Protests, a Timeline of the Case, NBC
News (May 1, 2015) at http://www.nbcnews.com/storyline/baltimore-unrest/timeline-
Freddie-gray-case-arrest-protests-n351156.
2
    Id.
3
    Id.
           Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 4 of 34
                                                                                                   4


April 21, peaceful protests continued, with BPD Commissioner Batts commenting, “I think that

they’re sharing their thoughts, they’re sharing their concerns, and I hear them and understand

them.”4 The protests continued, and grew in size, through Thursday, April 23. 5

           It is important to note that these protests, and the City and BPD’s handling of them,

occurred in the recent wake of the August 2014 riots in Ferguson, Missouri. After a White police

officer shot and killed an unarmed Black teenager on August 9, 2014, Ferguson descended into

unrest and violence that lasted for over a week. During this time, Ferguson businesses

experienced looting nearly every night and some were victims of arson; there also were

numerous violent clashes between police and protesters.6 Police responded to the unrest with a

heavy hand, utilizing riot gear, armored vehicles, tear gas, and smoke bombs.7 The governor

declared a state of emergency in Ferguson on August 16, and ordered a curfew, the latter of

which was unsuccessful.8 On August 18, after a night in which individuals shot at officers and

threw Molotov cocktails at them, Missouri’s governor ordered the National Guard into

Ferguson.9 After twelve days, the violence mostly concluded by August 21, 2014. 10

4
    Id.
5
    Id.
6
 Emily Brown, Timeline: Michael Brown Shooting in Ferguson, Mo., USA Today (Aug. 14,
2014, updated Aug. 10, 2015), at https://www.usatoday.com/story/news/nation/2014/08/14/
michael-brown-ferguson-missouri-timeline/14051827/.
7
  Kathleen Caulderwood, Ferguson: During Friday Police Standoff, Protesters Try To Stop
Looters Entering Stores, International Business Times (Aug. 16, 2014) at
https://www.ibtimes.com/ferguson-during-friday-police-standoff-protesters-try-stop-
looters-entering-stores-1660418.
8
    See Brown, supra note 6.
9
    Id.
10
     Id.
           Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 5 of 34
                                                                                                   5


           Following the Ferguson unrest, the Department of Justice (DOJ) issued an after-action

report on the handling of the August 2014 protests and subsequent violence. At the time the

report was issued, the DOJ noted, “The report, especially the lessons learned, is intended to be

used as a guidebook for agencies across the country on how to prepare for and respond to mass

demonstrations.”11 Indeed, Baltimore Mayor Stephanie Rawlings-Blake’s Chief of Staff,12

Kaliope Parthemos, indicated that City management had studied the report in advance of the

unrest in Baltimore. See Deposition of Kaliope Parthemos attached hereto as Exhibit 1, at pp.

77-82. Some of the DOJ’s findings include:

           The use of military weapons and sniper deployment atop military vehicles was
           inappropriate, inflamed tensions, and created fear among demonstrators. Agencies
           possessing military-type equipment or weaponry should restrict its deployment to
           limited situations in which the use of the equipment or weapons is clearly justified
           by the events. The equipment and weapons should be kept out of sight and not be
           used routinely or in the absence of special circumstances. Policies and procedures
           should clearly state the limited situations for deployment.13

           While a tactical response was warranted at times during the Ferguson
           demonstrations because of threats to public safety, the highly elevated initial
           response, including tactical elements, limited options for a measured, strategic
           approach. The elevated daytime response was not justified and served to escalate
           rather than de-escalate the overall situation.14

           Because relationships with some community segments were lacking, community
           leadership was underused in the overall response. Elected and appointed officials,

11
  Nazmia E.A. Comrie, Lessons from the Police Response to the Demonstrations in Ferguson,
Missouri, Department of Justice (Nov. 2015), at https://cops.usdoj.gov/html/dispatch/11-2015/
lessons_from_ferguson.asp.
12
  In this Memorandum, individuals will be referred to by the titles that they held during August
2015.
13
  U.S. Department of Justice, After Action Assessment of the Police Response to the August 2014
Demonstrations in Ferguson, Missouri, p. XVII, at https://www.policefoundation.org/
wp-content/uploads/2018/08/After-Action-Assessment-of-the-Police-Response-to-the-August-20
14-Demonstrations-in-Ferguson-Missouri.pdf
14
     Id.
          Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 6 of 34
                                                                                                 6


          local clergy, and community leaders can be very effective in sending the message
          that violence damages the community in ways that will take years to mend.15

          Rather than solely implementing a series of reactions to developing events, there
          must be a proactive approach that anticipates the impact of the community’s anger
          and frustration and of operational decisions. Influencers must be identified and
          brought to the table. Not only public safety but also faith-based and political
          leaders and community stakeholders are important in the planning and preparation
          stages.16

          The militarization of the police in Ferguson was not only a concern for the DOJ, but

others as well. United States Senator Claire McCaskill of Missouri stated that the “militarization

of the police escalated the protestor’s response”17 and St. Louis Chief of Police Sam Dotson

stated he would not have employed military-style policing, noting that “my gut told me what I

was seeing were not tactics that I would use in the city.”18

          The Mayor and other city officials were cognizant of these issues when the Gray protests

began in Baltimore. She acknowledged that she and her staff were “mindful of the ways in

which we believed the protests there [in Ferguson] escalated.” Deposition of Stephanie

Rawlings-Blake, attached hereto as Exhibit 2, at p. 30; Deposition of David McMillan (Director

of Planning and Preparedness, Mayor’s Office of Emergency Management), attached hereto as

Exhibit 3, at pp. 62-63. She stated, “I believe that the immediate introduction of military

equipment as evidenced by what...happened in Ferguson would be a--the immediate introduction

of that type of force would lead to the ongoing escalation….I didn’t want to have weeks and


15
     Id. at XIV.
16
     Id. at XVII.
17
  Staff, McCaskill: Police 'Militarization' Escalated Unrest In Ferguson, NBC News, (Aug. 14,
2014) at http://www.nbcnews.com/video/nbc-news/55867114#55866941.
18
  Marina Fang, St. Louis Police Chief Condemns Military Tactics Being Used In Ferguson, The
Huffington Post (Aug. 14, 2014) at http://www.huffingtonpost.com/2014/08/14/
ferguson-military-tactics_n_5679532.html.
       Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 7 of 34
                                                                                                 7


weeks of violent interaction and property destruction so we were very--I was very concerned

about the immediate introduction of that escalated military response.” Ex. 2 at pp. 32-33. She

added, “the police response [in Ferguson] was very aggressive and confrontational and caused an

escalation that they could not...deescalate.” Id. at 41.

       In contrast to Ferguson, where violence began almost immediately after the shooting,

Baltimore experienced largely peaceful protests for nearly two weeks, even after Freddie Gray

passed away from his injuries. Nevertheless, BPD preemptively prepared for the possibility of

larger protest crowds by, inter alia, seeking mutual aid, that being assistance from other

jurisdictions in the form of personnel or equipment. Mutual aid agreements are primarily

arranged between law enforcement agencies, rather than City departments. See Deposition of

Connor Scott (Deputy Director, Mayor’s Office of Emergency Management), attached hereto as

Exhibit 4, at p. 92. On April 19, 2015, Police Commissioner Anothony Batts directed Deputy

Police Commissioner Dean Palmere to reach out to “every law enforcement agency in the state”

for mutual aid. See Deposition of Anthony Batts, attached hereto as Exhibit 5, at pp. 70-73,

118-19; Deposition of Dean Palmere (BPD Deputy Commissioner), attached hereto as Exhibit 6,

at p. 34. In addition to the requests put out by Deputy Commissioner Palmere, Commissioner

Batts reached out to the Colonel in charge of the Maryland State Police to ask him to furnish

5,000 officers to aid the City; the Commissioner noted that in order to get these bodies, the

colonel had the ability to ask Governor Hogan to activate the National Guard. Ex. 5 at pp.

249-50. Unfortunately, Commissioner Batts noted that “[S]tate police did not respond. They did

not give us the resources we were asking for. Nor did they [try] to give us the numbers we asked

for. They were also informed that they could have...brought the National Guard online. They

were aware from...the Colonel. They did not bring the National Guard online.” Id. at pp.
       Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 8 of 34
                                                                                                    8


276-77. Prior to April 25, Commissioner Batts and his Chief of Staff, Melissa Hyatt, invited the

police chiefs of local jurisdictions to a meeting in order to convince them to send resources to

BPD. See Deposition of Melissa Hyatt (Dec. 12, 2020), attached hereto as Exhibit 7, at pp.

43-44. In spite of BPD’s many efforts to obtain mutual aid, it did not “get a whole lot of

resources from those jurisdictions at first” and only started to see a response to their requests

once the situation in the City started to deteriorate on April 25, 2015. See Ex. 6 at pp 48-49. For

example, by Monday, April 20, 2015, BPD had only received mutual aid in the form of “200

officers from agencies within the state.” See Ex. 5 at p. 119, see also Documents 19 and 21 from

the Deposition of Anthony Batts, attached to that Exhibit.

       While mutual aid requests for personnel were typically handled by the law enforcement

agency itself, the City stepped in when requested. When Commissioner Batts communicated to

the Mayor’s Office that the State had been reluctant to provide requested resources, Kaliope

Parthemos, the Mayor’s Chief of Staff, contacted her counterpart in the Governor’s office to

speak to him about these concerns. Ex. 1 at pp. 56. When Commissioner Batts requested that

the City ask for 600 police officers, City Emergency Manager Robert Maloney submitted the

request to the State emergency management department and attempted to secure other mutual

aid. See Deposition of Robert Maloney, attached hereto as Exhibit 8, at pp. 162-64; Ex. 4 at pp.

121-27.

       BPD received intelligence about a large protest scheduled for April 25, 2015, including

the possibility that the protest would be attended by “outside agitators,” meaning individuals who

do not reside in Baltimore but travel to protests with the intent to cause problems. See

Deposition of Melissa Hyatt (Jan. 5, 2021), attached hereto as Exhibit 9, at pp. 44-45, 64-68. In

order to “ensure adequate coverage” for the protests, BPD canceled all leave for Saturday, April
          Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 9 of 34
                                                                                                    9


25, which put approximately 3,000 police officers on Baltimore streets on Saturday.19 As

information about the larger protest began to spread, some events were also cancelled throughout

the City, including the annual Shock Trauma Gala, due to concerns over the inability of BPD to

offer support or traffic control for the event. See Ex. 7 at p. 141.

          On Saturday, April 25, over 1,000 individuals gathered for a protest march towards City

Hall.20 Despite being led by Malik Shabazz, who is on the Southern Poverty Law Center’s “40 to

Watch” list (which identifies radical extremists in the United States),21 the protest and march

were largely peaceful, with only 12 protestors arrested after “small pockets of individuals

caus[ed] disturbances.”22 Shabazz had called on the protestors to “[s]hut it down if you want to!

Shut it down!”23 Despite his urgings toward violence, near the end of the evening, only a few

unruly individuals splintered off from the main protest and became destructive in the downtown

area and near Camden Yards. 24 The splinter group was only “briefly violent” with most members

of the main protest rejecting Shabazz’s tactics.25 BPD officers, facing angry accusations about


19
  Maggie Ybarra, Baltimore Police Brace for Riots This Weekend in Freddie Gray Protests, The
Washington Times (Apr. 23, 2015), http://www.washingtontimes.com/news/2015/
apr/23/freddie-gray-protests-prompt-baltimore-police-riot/.
20
     Ortiz, supra note 1.
21
  Sheryl Gay Stolberg, After Thousands Rally in Baltimore, Police Make Some Arrests as Curfew
Takes Hold, The New York Times (May 2, 2015) at https://www.nytimes.com/2015/05/
03/us/baltimore-braces-for-more-protests.html.
22
     Ortiz, supra note 1.
23
     Stolberg, supra note 21.

 Christine M. Boynton, Batts: Baltimore Residents Put Themselves Between Officers, Agitated
24

Crowd, Fox Baltimore Fox45 News (Apr. 25, 2015) at http://foxbaltimore.com/batts-baltimore-
Residents-put-themselves-between-officers-agitated-crowd
25
     Stolberg, supra note 21.
.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 10 of 34
                                                                                                   10


police brutality and occasionally violent individuals, did not aggressively confront these persons,

but followed orders to “deescalate any situation with no response rather than to escalate with

action.”26 Individuals attending the Orioles game that evening at Camden Yards were required to

remain in the stadium due to the crowds congregating outside of the stadium. See Ex 3 at p. 28;

see also Ex. 9 at p. 74. Ultimately, BPD sought to avoid inflaming tensions on April 25th and

escalating the incident into a larger and more dangerous event. See Ex. 9 at pp. 59, 157. BPD

was able to successfully suppress the violence after a few hours, and after 11:00 pm there were

no more incidents of note.27 The destruction caused by these agitators occurred primarily at or

near the Inner Harbor and was largely limited to outdoor restaurant furniture being disturbed, a

few broken windows at some downtown businesses, and damaged police vehicles. See Ex. 3 at

p. 28; Ex. 4 at p. 66; Ex. 9 at p. 195. Notably, and likely because BPD brought the incident under

control that evening, the State explicitly stated to the City that the National Guard would not be

deployed at this time. See E-mail from Brendan McCluskey (Deputy Chief of the State Office of

Emergency Management) to Suzanne Sangree (Baltimore City attorney), dated April 25, 2015,

attached hereto as Exhibit 10. Following the events of Saturday night, State Delegate Curt

Anderson, co-chair of the state’s working group on public safety, said the tactics and strategy

employed during the skirmishes were “probably the best considering no police force had been in




 Phillip Jackson, Union Blasts Baltimore Police Commanders as Conflict Over
26

#BaltimoreUprisings Continues, The Root (Jul. 9, 2015) at http://www.theroot.com/
Union-blasts-baltimore-police-commanders-as-conflict-ov-1790860461.
27
  12 Arrested After Freddie Gray Protests Turned Violent, WJZ (Apr. 25, 2015) at
https://baltimore.cbslocal.com/2015/04/25/protesters-plan-to-shut-down-baltimore-as-questions-r
emain/.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 11 of 34
                                                                                                   11


that type of situation before,” and also noted that a more aggressive stance could have increased

the tension.28

        Sunday, April 26, the day of Freddie Gray’s wake, was “largely quiet” with no incidents

of violence.29 Ex. 3 at p. 144. Officials believed the “agitators” who had caused disruption on

Saturday had left the city. See id. at pp. 153-54. On Sunday afternoon, BPD was notified about

a flyer from a local high school stating that students were going to “purge” on Monday.30

However, news of the impending “purge” did not indicate what the “purge” would constitute, nor

did it suggest that more widespread unrest would result. See Ex. 2 at pp. 199-200. The flyer

itself stated “All High Schools Monday @3 We Going To Purge From Mondawmin, To The Ave,

Back To Downtown #Fdl.” See April 26, 2015 E-mail with Attachment from Kevin A. Jones to

BPD staff (including Melissa Hyatt), attached hereto as Exhibit 11. The scant details listed on

the flyer only provided City officials with a date, time, and location for an alleged “purge” but no

indication as to what type of activity might take place. Id. Officials thus were not clear as to

what, if anything, might occur as a result of the flyer, nor were they aware of whether the threat

was even credible. See, e.g., Ex. 2 at pp. 116-18, 200, 239 (“there had been nothing in our city

prior to that, nor I think anywhere else in the country that would give...very clear intel on what it

means”); Ex. 3 at pp. 81, 152. Not only was there no further intelligence about the “purge,”

neither the City nor BPD received any information about other possible adverse events scheduled


28
  Justin Fenton, Police Union Blasts Commanders in 'After Action Review' of Riot, The
Baltimore Sun (Jul. 8, 2015) at http://www.baltimoresun.com/news/maryland/freddie-gray/
bs-md-ci-fop-report-20150708-story.html#page=1.
29
  Josh Sanburn, Calm Restored in Baltimore as the City Awaits the Funeral of Freddie Gray,
Time, (Apr. 6, 2015) at http://time.com/3836108/freddie-gray-protests-funeral-baltimore/.
30
  Justin Fenton & Erica L. Green, Baltimore Rioting Kicked Off with Rumors of ‘Purge,’ The
Baltimore Sun, (Apr. 27, 2015) at http://www.baltimoresun.com/news/maryland/
freddie-gray/bs-md-ci-freddie-gray-violence-chronology-20150427-story.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 12 of 34
                                                                                                   12


for Monday, April 27. See Ex. 2 at p. 239 (“I was not aware at the time of anything else, nor

have I been made aware that there was any other intelligence of anything other than a

protest--the purge that nobody knew exactly what that meant in the context of high school

kids.”).

           Despite not having explicit information about what the threatened “purge” entailed, BPD

nevertheless treated the threat seriously and staged platoons at Mondawmin Mall. See Ex. 5 at

pp. 274-75, 300; see also Ex. 6 at pp. 181, 188-89. Specifically, prior to any activity occurring at

Mondawmin Mall, BPD deployed officers there in “preparedness for the potential purge.” See

Ex. 5 at pp. 274-75, 300; see also Ex. 6 at pp. 181, 188-89. Commissioner Batts informed the

City that they were aware of the intelligence, and that they were “prepared” and “ready for the

purge.” Ex. 1 at pp.133-34, 144.

           Freddie Gray’s funeral began at 11:00 am on April 27. By early to mid-afternoon, with

news of the purge spreading, several businesses, including T. Rowe Price, Lexington Market,

Cross Street Market, and the University of Maryland had announced they would be closing for

the remainder of the day.31 See April 27, 2015 E-mail from Brian Rogers with subject line “T.

Rowe Price’s Plans,” attached hereto as Exhibit 12; April 27, 2015 E-mail from Robert Thomas

with subject line “Ealry [sic] Markets Closing,” attached hereto as Exhibit 13. In preparation for

the “purge,” police officers had been deployed to Mondawmin Mall. See Ex. 5 at pp. 274-75,

300; see also Ex. 6 at pp. 181, 188-89. At some point prior to 3:00 pm, the Maryland Transit

Authority “closed the MTA, all the buses and subways from that location,” resulting in “a lot of

kids becoming stranded at that station.” Ex. 2 at 209. The confrontation between police and the


31
  John Bacon and William M. Welch, Baltimore Police, Protesters Clash; 15 Officers Hurt, USA
Today (Apr. 28, 2015) at http://usatoday.com/story/news/nation/2015/04/27/
baltimore-credible-threat/26454875/.
           Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 13 of 34
                                                                                                13


predominantly juvenile protesters escalated at approximately 3:34 pm.32 The crowd began

throwing rocks, bricks, and bottles at the assembled police officers.33 See MOEM Timeline of

Events, attached hereto as Exhibit 14. By 4.44 pm, the unrest had spread to the Penn North

neighborhood, where the local CVS was looted. Id. Eventually, the criminal activity became

widespread throughout the City.34

           At or around 6 pm, Commissioner Batts contacted the Mayor and asked her to declare a

state of emergency so that he could get the additional resources he needed. Ex. 5 at pp. 285-86.

Per the Commissioner, the Mayor “jumped on it.” Id. at 287.

           By 6:30pm, Mayor Rawlings-Blake had been in contact with Governor Hogan and

requested that he declare a state of emergency and deploy the National Guard to Baltimore. See

Ex. 2 at p. 232. Governor Hogan did so at 7:01 pm, activating the National Guard for

deployment to Baltimore.35 The Mayor likewise declared a state of emergency in the City, and

enacted a curfew.36 See also Ex. 14.

           The unrest largely ended in the early hours of Tuesday morning, however, before the bulk

of the National Guard support arrived in Baltimore. See Ex. 6 at pp. 193-94; Ex. 3 at pp. 34,

192-93. By that time, the police had arrested a total of 235 individuals.37 There were no

32
  Joshua Berlinger, Baltimore Riots: A Timeline, CNN, (Tue. April 28, 2015, 3:08 PM ET),
http://www.cnn.com/2015/04/27/us/baltimore-riots-timeline/index.html.
33
     Id.
34
     See infra, n.51
35
     Id.
36
     Id.
37
  Jessica Anderson, Baltimore Riots Lead to 235 Arrests, 20 Injured Officers, The Baltimore
Sun, (Apr. 28, 2015), http://www.baltimoresun.com/news/maryland/baltimore-riots/
bs-md-ci-baltimore-Riots-what-we-know-20150428-story.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 14 of 34
                                                                                                 14


fatalities. Despite the fact that the “purge” flyer only mentioned Mondawmin Mall and the

downtown area, damage was spread across the City and not confined to any specific

neighborhood.38 See Map of the Locations of Plaintiffs’ Claims, attached hereto as Exhibit 15.

       Throughout the protests and subsequent unrest, the City provided integral support to

BPD, which was designated as the lead agency for handling the evolving situation. See Ex. 4 at

p. 89. Incident Commander Melissa Hyatt noted that during that time, members of the Baltimore

City Office of Emergency Management were “right in there with us in the [BPD] Command

Center. They were usually within an arm’s distance away. If there were things that we

needed...they helped us a lot with logistics.” Ex. 9 at p. 122. She added, “They helped organize

some of the personnel requests, where people were going, people were coming in. They had a

significant role when the National Guard was deployed. They created an added jurisdiction

staging area, which was a significant undertaking.” Id. at 123. She further acknowledged that

they brought in out-of-state emergency management teams and concluded, “So they were really a

strong [support] function and helped really pull our emergency resources together.” Id.

Commissioner Batts concurred, stating, “[T]he City was doing everything it could with its

resources in the city to help the police department.” Ex. 5 at pp. 277-78. Clay Stamp, Executive

Director of the Maryland Emergency Management Agency, noted that Baltimore City was

operating “in full gear” and his agency was working to fulfill the numerous resource requests

submitted by the City. See Clay Stamp E-mail, attached hereto as Exhibit 16.

       Some of the requests for assistance made by BPD, which were promptly addressed by

City employees and officials, included: street sweeping, cleaning, and removing items that could


38
  The damage to businesses was “widespread” throughout the city. Natalie Sherman, Shop
Owners’ Stories Show Riot Damage was Widespread , Balt. Sun (May 29, 2015),
http://www.baltimoresun.com/business/Bs-bz-damaged-business-vignettes-20150529-story.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 15 of 34
                                                                                                    15


be used as projectiles against police, procuring towing services to remove cars that were

obstructions, supplying plywood for police station windows, providing traffic and crowd control

devices like barrels and water barriers, obtaining buses and vans for BPD, arranging parking for

police, setting up and fueling light towers, submitting various requests to Maryland Emergency

Management for equipment and personnel, shutting down traffic and managing traffic flow,

setting up paths for the protesters, obtaining enough food to feed the officers on duty, and setting

up a sleeping area for officers. See Deposition of Khalil Zaied (Deputy Mayor), attached hereto

as Exhibit 17, at p. 44; Ex. 4 at p. 108; Ex. 3 at pp. 26, 38, 40-41, 48-49, 57; see also E-mails

Regarding City Protest Actions, attached hereto collectively as Exhibit 18.

       The City also monitored all channels of which they were aware where people were

discussing protests and events as a means of gathering intelligence about any possible activities.

Ex. 2 at p. 191. City officials and employees reviewed permit applications for information and

had communications with event organizers to learn about expected events and potential issues.

Ex. 3 at pp. 48-49.

       Initially, City officials fully staffed the BPD Watch Center to provide support to the

police department during the protests. See id. pp. 66-67, 143-44. After the situation on Monday

escalated, however, the City activated its Emergency Operations Center (EOC) at approximately

5.30 pm to continue its role supporting BPD. Ex. 8 at pp. 157, 164; see also Deposition of

Stephanie Robinson (Deputy Mayor), attached hereto as Exhibit 19, at p. 166 (“we were in the

EOC emergency management center to assist in any way we could, to answer any questions we

could, to facilitate anything we could, to address any issues we could.”). In the EOC, officials

began working on a curfew order and a local declaration of emergency. Ex. 3 at p. 34. They

worked to pair City firefighters with BPD officers so that they could successfully fight fires in
         Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 16 of 34
                                                                                                   16


the face of crowd dangers and individuals cutting their fire hoses. Id. Essentially, they provided

any assistance requested of them by BPD to support police efforts in quelling the unrest.

          It is apparent when contrasted with other incidents of civil unrest in other American cities

that the approach of BPD and the City in response to police brutality protests was significantly

more effective when compared to the responses of similarly situated police forces before and

since. The 2015 Baltimore unrest lasted only one night,39 in stark contrast to the last time the

city experienced a civil disturbance. In 1968, following the assassination of Dr. Martin Luther

King, Jr., seven days of rioting resulted in six casualties and over 700 injuries.40 The actions of

BPD show that it learned from the Ferguson response, discussed supra, where protests were met

with a heavy-handed police response that escalated them into violent riots that lasted for days

and flared up again in subsequent months.41 Further, the unrest across the country during the

summer of 2020 in response to the death of George Floyd lasted for weeks to months in some

cities, including New York City 42 and Minneapolis. During its 2020 riots, Minneapolis saw at




39
     Stolberg, supra note 21.
40
  Margery Harriss, Recalling Baltimore’s 1968 Riots, The Baltimore Sun (Apr. 3, 1998) at
http://articles.baltimoresun.com/1998-04-03/news/1998093147_1_baltimore-riot-gay-street-east-
baltimore.
41
  Breeanna Hare, How Did We Get Here from Ferguson?, CNN, (Aug. 9, 2016) at
http://www.cnn.com/2016/08/09/us/ferguson-michael-brown-timeline/index.html.
42
  Brian Mahoney, N.Y.C. Left Reeling after Days of Unrest, Violence Amid George Floyd
Protests, Global News (May 31, 2020) at https://globalnews.ca/news/7008592/
george-floyd-protests-new-york/.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 17 of 34
                                                                                                    17


least 2 deaths,43 hundreds of arrests,44 and more than $500 million dollars in property damage45

that resulted directly from the rioting that erupted after George Floyd’s death. Further, despite

having a population of approximately 200,000 fewer people than Baltimore, the Minneapolis

unrest saw damage to 1,500 businesses,46 compared to 300 in the Gray unrest.47 As with

Ferguson, the continued unrest and escalation in destruction and violence in many of these

localities has been directly attributed to the police response to those specific events.48

Specifically, the issues cited in “city after city,” included militarization of law enforcement

during protests and overly aggressive police responses, which “seemed to make things worse”

and little effort to de-escalate tensions and work with people in the community.49

43
  Libor Jany, Authorities: Body Found in Wreckage of S. Minneapolis Pawn Shop Burned
During George Floyd Unrest, Star Tribune (Jul. 20, 2020) at https://www.startribune.com/
body-found-in-wreckage-of-mpls-pawn-shop-burned-during-george-floyd-unrest/571838681/.
44
  Julia Lurie, Weeks Later, 500 People Still Face Charges for Peacefully Protesting in
Minneapolis, Mother Jones (Jul 15, 2020) at https://www.motherjones.com/crime-justice/
2020/07/weeks-later-500-people-still-face-charges-for-peacefully-protesting-in-minneapolis/.
45
   Walker Orenstein, Minnesota Lawmakers Split Over Using State Money to Help Minneapolis
Recover from Floyd Riots, MinnPost (Jan. 28, 2021) at https://www.minnpost.com/
state-government/2021/01/minnesota-lawmakers-split-over-using-state-money-to-help-minneapo
lis-recover-from-floyd-riots/
46
   Rilyn Eischens, From Building Damage to Police Payouts, the Costs of Floyd’s Killing are
Piling Up, Minnesota Reformer (Nov. 30, 2020) https://minnesotareformer.com/2020/11/30
/from-building-damage-to-police-payouts-the-costs-of-floyds-killing-are-piling-up/. In addition,
there was damage to an additional 300 buildings in neighboring St. Paul.
47
  Associated Press, Maryland: Rioting Damaged 300 Businesses, The New York Times (May 7,
2015) at https://www.nytimes.com/2015/05/08/us/freddie-gray-rioting-
Damaged-300-businesses.html.
48
  Kim Barker, Mike Baker, & Ali Watkins, In City After City, Police Mishandled Black Lives
Matter Protests, The New York Times (Mar. 20, 2021) at https://www.nytimes.com/
2021/03/20/us/protests-policing-george-floyd.html.
49
  Id. Incidentally, “[o]f the outside reviews, only the police department in Baltimore was
credited with handling protests relatively well. The department deployed officers in ordinary
uniforms and encouraged them ‘to calmly engage in discussion’ with protesters.” Id.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 18 of 34
                                                                                                     18


                                           Legal Standard

       Rule 56(a) of the Federal Rules of Civil Procedure provides, “The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” To qualify as a “genuine” dispute, the

evidence must be “such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Although the court must draw all

justifiable inferences in favor of the nonmoving party, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon another, or the

mere existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir.

2013) (citing Anderson, 477 U.S. at 252).

                                              Argument

       I.      Even in the light most favorable to Plaintiffs, they cannot establish the
               elements of liability under Maryland’s Riot Act.

       The Maryland Riot Act provides that “[s]ubject to § 14-1002 of [the Act], if a structure or

personal property is stolen, damaged, or destroyed in a riot, the injured party may recover actual

damages sustained in a civil action against the county or municipal corporation of the State in

which the riot occurred.” Md. Code Ann., Pub. Safety § 14-1001(b). A municipality is not

liable, however, unless a plaintiff can prove that the municipality

       (1) had good reason to believe that the riot was about to take place or, having
       taken place, had notice of the riot in time to prevent the theft, damage, or
       destruction; and

       (2) had the ability, either by use of the county's or municipal corporation's police
       or with the aid of the residents of the county or municipal corporation, to prevent
       the theft, damage, or destruction.

Id. § 14-1002(a). Further, “[a] person may not recover damages from a county or municipal

corporation under § 14-1001 of this subtitle if it is satisfactorily proved that the authorities of the
        Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 19 of 34
                                                                                                     19


county or municipal corporation, and the residents of the county or municipal corporation when

called on by the authorities, used reasonable diligence and all the powers entrusted to them to

prevent or suppress the riot.” Id. § 14-1002(b).

               A.      The City did not have notice that civil unrest would occur on April 27,
                       2015.

        In order to recover under the Riot Act, a plaintiff must first prove that the municipality

“had good reason to believe that the riot was about to take place or, having taken place, had

notice of the riot in time to prevent the theft, damage, or destruction.” Md. Code Ann., Pub.

Safety § 14-1002(a). Plaintiffs have not provided any information to support this crucial element

of establishing a viable claim under the Riot Act. Even viewing the facts in light most favorable

to Plaintiffs, there is simply no evidence that the City knew or should have known in advance

about the civil unrest that occurred on April 27, 2015, either at Mondawmin or throughout the

City.

                       1.      The City had no notice of any forthcoming civil unrest on April
                               27, 2015.

        Plaintiffs have utterly failed to provide any information that the City “had good reason to

believe that the riot was about to take place or, having taken place, had notice of the riot in time

to prevent the theft, damage, or destruction.” Md. Code Ann., Pub. Safety § 14-1002(a). In the

absence of any such notice, Plaintiffs are barred from recovery as a matter of law. Specifically,

Plaintiffs have failed to establish sufficient, specific facts indicating that the property damage

they have alleged was caused by a riot or riots. In fact, there have been no facts introduced that

the damage caused to the Plaintiffs’ property was caused by anything other than individuals

opportunistically taking advantage of unrest in order to commit crimes and property destruction.

See Ex. 2 at pp. 220-24. Ergo, the Plaintiffs have also failed to provide facts that the City had
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 20 of 34
                                                                                                    20


any notice about the “riot or riots” that caused their specific damages. Accordingly, they have

failed to meet this threshold requirement for recovery under the Act.

       Further, Plaintiffs have failed to provide any facts that the City knew, or should have

known, that unrest of any magnitude was forthcoming. As noted above, in the days preceding

the unrest, protests had been largely peaceful with some small pockets of individuals causing

damage on Saturday night. On Sunday, the City was quiet once again.50 The first indication

BPD and the City received regarding any possible protests activity was the flyer advertising a

“purge.” As noted above, due to the vagueness of the flyer, no one knew or could have known

what it actually meant. Plaintiffs’ contention that the City should have predicted that widespread

rioting would be forthcoming based on this flyer and a few hours of destruction on one evening

in a completely different area of the City is ludicrous and unsupported by facts.51 Additionally,

Plaintiffs’ suggestion that police should activate its panoply of riot-squelching resources every

time it becomes aware of a note, flyer, scrawl, scrap, or document evincing nebulous language is

similarly absurd and altogether untenable.

       Moreover, Plaintiffs have cast the incidents leading to their alleged property damage as

not one large riot, but as dozens and dozens of “separate” and “individual” riots (Complaint ¶

78). The mere idea that the City should have been aware that each and every one of these

“separate” riots would occur is preposterous, particularly in light of the scant intelligence

regarding a single student demonstration at Mondawmin Mall and possibly downtown. As
50
  Josh Sanburn, Calm Restored in Baltimore as the City Awaits the Funeral of Freddie Gray,
Time, (April 6, 2015), http://time.com/3836108/freddie-gray-protests-funeral-baltimore/.
51
  It is also of note that a number of individuals died while in BPD custody in the three years
prior to Freddie Gray, and while protests occurred, they did not devolve into widespread rioting.
See Jessica Anderson, A Look into the Recent History of Baltimore Police In-Custody Deaths,
Balt. Sun (Apr. 22, 2015), http://www.baltimoresun.com/news/maryland/baltimore-city/
Bs-md-police-in-custody-deaths-20150422-story.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 21 of 34
                                                                                                   21


noted, the property addresses provided by Plaintiffs show that the “individual” riots that are the

subject of this action were spread across the City, and not confined to any specific

neighborhood.52 To attempt to draw a parallel between the destruction that occurred due to a

small group of individuals on the evening of Saturday, April 25, 2015, to more widespread unrest

on Monday, April 27, 2015, is frankly absurd and the assertion that the City knew or should have

known such unrest would occur following the events of Saturday is baseless. While it is

convenient for Plaintiffs to assert that the City knew or should have known that future unrest

would occur due to some destruction on Saturday night, it is not supported by any of the facts in

this matter. Therefore, Plaintiffs’ claims of notice are insufficient under the Riot Act.

                       2.      The City had no notice of potential for any unrest outside of
                               the immediate area of the Mondawmin Mall and downtown.

       Plaintiffs suggest the notice of a “purge” by students that was to occur at Mondawmin

Mall on April 27, 2015 that the City knew or should have known that widespread unrest would

occur throughout the City. As discussed above, this assertion is simply not supported by the

facts. Should the Court find that the City knew or should have known of any potential unrest,

however, there are no facts indicating that the City had any notice of any events outside of the

immediate area of Mondawmin Mall and downtown. After nearly two weeks of mainly peaceful

protests, on Sunday, April 26, BPD received a copy of the flyer regarding a student

demonstration identified as a “purge.” See Ex. 11. This information was conveyed to City

officials on Monday, April 27, and subsequently, local businesses became aware of the

impending “purge” and began to close early. See Ex. 5 at pp. 274-75, 300; see also Ex. 6 at pp.

181, 188-89; see also Ex. 11; see also Ex. 12; see also Ex. 13. However, as discussed supra,

52
  The damage to businesses was “widespread” throughout the city. Natalie Sherman, Shop
Owners’ Stories Show Riot Damage was Widespread , Balt. Sun (May 29, 2015),
http://www.baltimoresun.com/business/bs-bz-damaged-business-vignettes-20150529-story.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 22 of 34
                                                                                                  22


the “purge” flyer included no details, nor did it indicate that more widespread unrest would

result. See Ex. 11; see also Ex. 2 at pp. 199-200; see also Ex. 5 at pp. 274-275, 300; see also Ex.

6 at pp. 181, 188-189.     As is now known, at or around 3 pm on April 27, conflict broke out

between BPD and a crowd of high school students. The City was not involved in the BPD

response at Mondawmin Mall, other than providing requested support to police, and received no

indication that the unrest would spread beyond that immediate area. See Ex. 2 at pp. 199-200,

209-210.

       At a minimum, the City expected something to happen at Mondawmin Mall but had no

specific information about what that would entail. See id. at 199-200. But certainly, the flyer

did not indicate City-wide violence. Rather than one large event that “spread” from

Mondawmin, pockets of individuals began to engage in property destruction and violence in

different areas throughout the City. See id. at pp. 209-10, 220-24. The various, widespread

locations of Plaintiffs’ alleged property damage prove this to be true, as it spread throughout the

City and not concentrated in a single area. See Ex. 15. Further, and with specific regards to the

“purge” flyer that was dispersed, the flyer only noted that Mondawmin would be the meeting

place for the commencement of the “purge” and that it would continue downtown. See Ex. 11.

None of Plaintiffs’ property damage occurred downtown and, in fact, very little violence

occurred in that area.53

       The City’s limited knowledge of one possible event does not and cannot lead to the

conclusion that the City knew or should have known that greater unrest would occur or spread

beyond the location of Mondawmin Mall. The City had no notice whatsoever that the events

occurring at Mondawmin would result in opportunistic crimes throughout the City. Further, it is
53
  New York Times, Mapping the Clashes Between Baltimore Police and Protesters (Apr. 28.
2015), at https://www.nytimes.com/interactive/2015/04/24/us/freddie-gray-
and-the-baltimore-police-department-timeline.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 23 of 34
                                                                                                  23


also unclear what prompted further unrest throughout the City, beyond individuals taking

advantage of the situation at Mondawmin and the decreased police presence in other areas of the

City as a result. See Ex. 2 at pp. 220-24.

       It is clear from the available facts the City did not have any information that a riot would

break out at Mondawmin Mall, or that it would spread to other areas of the City that was not

mentioned in the flyer and had not seen any incidents of protests or unrest during the previous

two weeks. Therefore, even if this Court determines that the City had notice of some of the

unrest, Plaintiffs’ claims of notice beyond the events that occurred at or around Mondawmin

Mall are insufficient under the Riot Act.

               B.      The City did everything reasonable within its power to prevent
                       unrest in the City and to aid the Baltimore Police Department in its
                       efforts.

       As explained by the Maryland Court of Appeals in City of Baltimore v. Silver, “a reading

of the [Riot Act] makes it abundantly clear that the core of the statutory liability for riot damages

is negligence on the part of those in authority who are charged with the responsibility and are

vested with the power to maintain public peace. 263 Md. 439, 446-47 (1971). Due to the lack of

unrest in Maryland in the modern era, there is very little guidance from the Maryland appellate

courts on what constitutes negligence on the part of public officials or police officers during civil

unrest. The Silver court did, however, indicate that officials are only required to use “reasonable

means” in addressing unrest. 263 Md. at 453.

                       1.      Plaintiffs cannot establish that the National Guard could have
                               prevented the unrest.

       Plaintiffs suggest that the City should have requested National Guard assistance sooner,

and that doing so would have prevented their respective property damage. This assumption,

however, is flawed for a number of reasons.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 24 of 34
                                                                                                  24


       Throughout this litigation, Plaintiffs have insinuated that the City should have called for

Guard assistance during the violent flare-up on Saturday, April 25. This premise, however,

ignores the fact that, as discussed above, Commissioner Batts had already contacted the State

Police to get additional resources from them, which could have included utilization of the

National Guard to put more boots on the ground, a request that was largely ignored. Further, as

also noted supra, Governor Hogan’s deputy emergency management director had already

indicated to the City that the governor did not intend to activate the National Guard at that time,

although a City attorney had prepared a possible declaration to that effect. While a governor

may consult with city or county leaders before sending in the National Guard, the governor has

the sole power to order the Guard into active duty. See Md. Code Ann., Pub. Safety § 13-702.

Thus, given the position of the governor and the further lack of any troubling activity in

Baltimore on the following day (Sunday, April 26), the earliest time at which the mayor could

have requested National Guard aid from the governor would have been when the violence

actually started on April 27 at approximately 3.30 pm. Mayor Rawlings-Blake made the request

of Governor Hogan around 6.30 pm that evening. Ex. 2 at p. 232. The bulk of the National

Guard, however, did not deploy until approximately 6.44 am on April 28, 2015, about twelve

hours after it was activated and well after most of the violence was over.54 Plaintiff cannot

establish that the approximately 180 minute delay between the start of the unrest and the mayor’s

request for assistance would have resulted in the Guard arriving significantly earlier in the City,

let alone soon enough to have prevented the property damage of which they complain.

Additionally, the City has scoured the annals of caselaw and has been unable to find any


54
  Associated Press, Timeline Of Freddie Gray Story And State Of Emergency In Baltimore,
WBAL (Apr. 29, 2015), at https://www.wbal.com/article/114799?title=
timeline-of-looting-and-riots-in-baltimore.
           Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 25 of 34
                                                                                                      25


authority which even suggests that three hours between the first signs of unrest and a phone call

to a governor requesting the National Guard is negligent.

           Further, Plaintiffs cannot provide facts that the National Guard’s presence in the City

would have prevented or ended the unrest and thus, their damages. It is a logical fallacy to

suggest that the fact that there was no rioting after the Guard arrived is proof that it caused the

end of violence; as noted, the unrest had already been mostly quelled by BPD by that time. And

it is not only speculative to say that the National Guard would have prevented the violence, but is

contradicted by recent anecdotal evidence. For example, from May 26 to May 29, 2020,

following the in-custody death of George Floyd, Minneapolis experienced the “most destructive

riots” in America since Los Angeles in 1992. 55 There, the National Guard, along with state

troopers, reported for duty on the evening of May 27, yet the rioting, which included arson, other

property damage, and violence to individuals, was not controlled until approximately two days

later.56 Likewise, in Ferguson, “[c]onfrontations between protesters and law enforcement officers

continued even after [the governor] deployed the Missouri National Guard to help quell the

unrest.”57 Therefore, for Plaintiffs to suggest that the National Guard would have prevented their

damages is to engage in the type of speculation of which the Supreme Court prohibited

consideration in Anderson.




55
  Farah Stockman, ‘They Have Lost Control’: Why Minneapolis Burned, The New York Times
(Jul. 3, 2020), at https://www.nytimes.com/2020/07/03/us/minneapolis-government-
george-floyd.html
56
     Id.
57
  Larry Buchanan, et al., What Happened in Ferguson?, New York Times (Aug. 13, 2014,
updated Aug. 10, 2015), at https://www.nytimes.com/interactive/2014/08/13/us/
ferguson-missouri-town-under-siege-after-police-shooting.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 26 of 34
                                                                                                  26


                       2.     The City correctly deferred to BPD to handle the unrest and
                              provided any requested support.

       Properly, the Baltimore Police Department was the lead agency in handling the unrest

that occurred on April 27, 2015. See Ex. 6 at p. 35; Ex. 8 at p. 57. Not only do BPD

commanders and officers have law enforcement and crowd control training that political officials

lack, BPD Commissioner Anthony Batts, had significant personal experience dealing with large,

violent demonstrations, having served as an officer in Long Beach, California during the Los

Angeles riots following the verdict in the Rodney King trial, and as Chief of Police in Oakland

during multiple demonstrations. Ex. 5 at pp. 238-39. The role of the City was to support the

lead agency and to “be responsive to whatever BPD would need.” See Ex. 4 at p. 89; Ex. 8 at pp.

36, 76 (“But going back to the concept of Baltimore Police being the lead agency, they set

direction, set tone for the incident. So it wouldn’t really be our role to come in and say we have

to get people [disrupting traffic] out of here….It would more so be our role to take direction from

BPD and potentially do things to help facilitate safety….We...try to do the ancillary things to

keep people safe [and] make the overall situation less dangerous.”).

       And, as has been the case in Baltimore City since the 19th century, the Baltimore Police

Department is not a City agency. The law that created the Baltimore Police Department

unequivocally states, “The Police Department of Baltimore City is hereby constituted and

established as an agency and instrumentality of the State of Maryland.” Maryland Code of

Public Local Laws, art. 4 § 16-2(a). See also, e.g., Clea v. Baltimore, 312 Md. 662, 668 (1988)

(“this Court has consistently held that Baltimore City should not be regarded as the employer of

members of the Baltimore City Police Department for purposes of tort liability. Unlike other

municipal or county police departments which are agencies of the municipality or county…the

Baltimore City Police Department is a state agency.”) (internal citations omitted); Mayor & City
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 27 of 34
                                                                                                    27


Council v. Clark, 404 Md. 13, 26 (2008) (“The decisions of this Court concerning the liability of

the City of Baltimore for the acts, activity and inaction of the Police Department, over which it

has no power, have been consistent and unequivocal, premised on, and holding uniformly, that

the Baltimore Police Department is an entity of the State, and not of the City of Baltimore.”).

Following the 1968 Baltimore riots, the Court of Appeals agreed that “the City of Baltimore had

no authority over the police department” and could instead “confer[] with the police

commissioner and [make] requests for specific kinds of police action.” Silver, 263 Md. at 452.

As noted by numerous officials, however, they deferred to the individuals actually trained in law

enforcement and demonstrations. See, e.g., Ex. 3 at p. 180; Ex. 4 at p. 36. It is not “reasonable”

within the ambit of Silver to expect untrained officials individuals to usurp the decisions of

persons who are qualified and experienced in handling such situations.

       Accordingly, as discussed thoroughly in the Facts section above, the City made every

effort to support BPD and provide the resources it needed to handle the protests and unrest.

Commissioner Batts stated, “[The City was not] just activating the EOC. They were bringing up

the resources of [the] school district, they were bringing up Public Works, They were bringing up

every department in the city and they were informing, coordinating, working with us and they

were taking a very active role in leadership on that date.” Ex. 5 at p. 277. Commissioner Batts

has stated unequivocally that there was not a single request that BPD made of the City to which

it did not respond. Id. at p. 306. Accordingly, the City did everything in its power, absent

micromanaging the lead agency with unnecessary and uninformed input, to support BPD in its

efforts to quash the unrest. Again, the City has scoured the annals of jurisprudence and

identified no cases nor any authority to even suggest that a municipality is required to

micromanage a police department during civil unrest to avoid claims of negligence.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 28 of 34
                                                                                                   28


                       3.     In addition to providing support to BPD, the City took
                              independent actions to attempt to prevent civil unrest.

       Because it would have been frankly foolish for the City to second-guess the law

enforcement decisions of trained police officers and offer unsolicited and uneducated input into

police practices, the City took its own independent steps to prevent escalation of the protests.

Guided by the Ferguson report discussed supra, City officials engaged community leaders and

stakeholders to calm the situation to avoid the kind of unrest that broke out in Ferguson. Mayor

Rawlings-Blake noted, “I remember us trying to do a lot of work--to do outreach with faith

leaders, community leaders, activists, trying to ensure that people understood what we were

doing with respect to the investigation, to make sure people knew that...we weren’t sweeping this

under the rug; that we were concerned about the circumstances, that we were taking it seriously,

reminding people about the ongoing work that we’ve done around police reform.” Ex. 2 at p. 30.

She added, “I think one of the things that we knew would...contribute to unrest was a lack of

information and a lack of transparency. So we worked hard to make sure [that we had] open

lines of communication and to be transparent about what we knew, what we didn’t know, and to

be clear about what our plans were.” Id. at pp. 36-37.

       Further, the Mayor’s office reached out to businesses “to share the intelligence that we

knew or as much as we had so that potentially...impacted businesses and business owners could

be prepared, as well as I believe part of that conversation was suggestions or advice about what

preparedness looks like.” Ex. 2 at pp. 66-67.

       Following the spate of violence on April 25, 2015, the Mayor’s office contacted Freddie

Gray’s twin sister, Fredericka, and enlisted her to speak at a press conference in an attempt to

cool the situation.58 Alongside the Mayor and Police Commissioner, who condemned the
58
  Freddie Gray’s Twin Sister Fredricka Gray Speaks After Violent Protests, CBS News (Apr. 26,
2015) at https://www.cbsnews.com/news/freddie-grays-twin-sister-fredricka-gray-
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 29 of 34
                                                                                                      29


violence, Ms. Gray pleaded with the public, “My family wants to say, ‘Can y’all please, please

stop the violence? Freddie Gray would not want this.’ Freddie’s father and mother do not want

any violence. Violence does not get justice."59

       The following day, Mayor Rawlings-Blake gathered a coalition of two dozen

interdenominational faith leaders to call for peace in the community; in a statement released by

the Mayor’s office, the group stated, “From the days of our nation's earliest civil rights sit-ins,

Baltimore has a long tradition of peaceful and respectful demonstrations. Together, as leaders of

different faiths in our city, we join Mayor Stephanie Rawlings-Blake and call for our citizens to

honor and continue that history as we pray for the family of Freddie Gray.”60 The Mayor also

reached out to community leaders and business leaders in an effort to discuss how to move

forward with regard to the protests. See Community Leader Call Confirmation, attached hereto

as Exhibit 20; see Business Leader Call Confirmation, attached hereto as Exhibit 21; Ex. 6 at pp.

148-49.

       Further, the Baltimore City Fire Department, which is a City agency, prepared an action

plan for the funeral so that it could best support BPD in the field in the event of an emergency,

and provided BPD with two large vans and drivers. See Freddie Gray Funeral Incident Action

Plan, attached hereto as Exhibit 22; Fire Chief Ford E-mail, attached hereto as Exhibit 23; Fire

Department Resources E-mail, attached hereto as Exhibit 24. The City also cancelled additional



speaks-after-violent-protests/
59
  Miguel Marquez & Steve Almasy, Freddie Gray Death: Protesters Damage Cars; 12 Arrested,
CNN (Apr. 25, 2015) at https://www.cnn.com/2015/04/25/us/baltimore-freddie-gray-
protest/index.html.
60
  Yvonne Wenger & Colin Campbell, Baltimore Police Arrest 35, 6 Officers Injured in Protest,
The Baltimore Sun (Apr. 27, 2015) at https://www.baltimoresun.com/maryland/baltimore-city/
bs-md-ci-protest-arrests-20150426-story.html.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 30 of 34
                                                                                                      30


leave and scheduled overtime shifts for its emergency dispatchers to handle extra call volume.

See EDS Scheduling E-mails, attached hereto collectively as Exhibit 25.

                        4.      Plaintiffs cannot establish that calling for a posse comitatus
                                would have been reasonable or prevented the unrest.

        The Riot Act also suggests that one way a municipality may prevent property damage

during civil unrest is “with the aid of the residents of the county or municipal corporation,” or, in

other words, form a posse comitatus to suppress the agitators. Md. Code Ann., Pub. Safety §

14-1002(a)(2). In 1971, the Silver court concluded that a posse comitatus of citizen volunteers

was still a viable option. 263 Md. at 458. This notion today, however, is positively ludicrous

and would not using “reasonable means” of dealing with the unrest. Not only can Plaintiffs not

establish that the City could have gathered such a group and prepared them for battle (which

would include background checks, evaluation of training, legal waivers, credentials, and orders

among others), during the scant twelve hours the unrest lasted, such an action surely would have

led to increased violence and damage as well as deaths that BPD otherwise successfully

prevented. This is particularly true in light of the racial justice issues at the heart of the protests

and subsequent unrest; such tragedy certainly happened elsewhere. Notably, in 2020, an Illinois

teenager traveled to Kenosha, Wisconsin with a semi-automatic rifle, “ostensibly to protect

businesses from protesters,” and fatally shot two demonstrators while wounding another.61

Involving volunteer civilians in unrest suppression in today’s climate is not just unreasonable,

but deadly.

        The City took every reasonable action, as required by the Riot Act and the Silver court,

to assist BPD in addressing the unrest. Plaintiffs can speculate and second guess as to other


61
   Teen Told Police ‘I Shot Two White Kids" After Allegedly Killing Two Kenosha Protesters,
CBS News (Oct. 31, 2020), https://www.cbsnews.com/news/kenosha-protesters-killed-teen-kyle-
rittenhouse-police-report/.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 31 of 34
                                                                                                    31


actions the City could have taken, but legally, these arguments fail because they cannot prove

that such actions would have affected the outcome and prevented their property damage.

Accordingly, Plaintiffs’ claims fail as a matter of law.

       II.     If Plaintiffs can establish a case of liability under the Riot Act, the state cap
               on damages under the Local Government Tort Claims Act should apply to
               their claims.

       The Local Government Tort Claims Act (LGTCA) establishes a cap for claims against a

municipality; at the time of the incidents giving rise to this lawsuit, the statute provided that “the

liability of a local government may not exceed $200,000 per an individual claim, and $500,000

per total claims that arise from the same occurrence for damages resulting from tortious acts or

omission….” Md. Code Ann., Cts & Jud. Proc. § 5-303(a)(1) (2015). Accordingly, the City

filed a motion for a declaratory judgment to enforce the cap. ECF Nos. 58, 78. The Court

denied the City’s motion. ECF Nos. 87-88.

       With all due respect to the prior Court, the City requests that this Court exercise its power

to reconsider the interlocutory ruling rendered on this issue, should it not grant summary

judgment on the substantive issues. See Fayetteville Invs. v. Com. Builders, Inc., 936 F.2d 1462,

1469 (4th Cir. 1991) (“An interlocutory order is subject to reconsideration at any time prior to

the entry of a final judgment.”). To the City’s knowledge, that determination represents the first

time a court has ever declined to apply the statutory cap to a claim arising under Maryland law,

which is an extraordinary departure from the state’s appellate court rulings.

       To that end, the City incorporates ECF Nos. 58 and 78 as if fully set forth herein. In

short, Maryland case law makes it clear that the statutory cap does apply to claims under the Riot

Act. The Court of Special Appeals has noted that the cap applies “for damage resulting from

tortious acts or omissions,” which is precisely the basis for a plaintiff’s recovery under the Riot
       Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 32 of 34
                                                                                                  32


Act. Espina v. Prince George’s Cnty., 215 Md. App. 611, 631 (2013). And Maryland’s high

court ruled that a limitation on damages applies with equal force to statutory claims, even those

that were created before the cap was enacted. See Green v. N.B.S., Inc., 409 Md. 528, 544

(2009). Applying a previous LGTCA decision to the cap question, the Court of Appeals noted,

“Nothing in the LGTCA's language or its legislative history indicates that the General Assembly

intended to exclude any category of tortious conduct committed by a local government or its

employees.” Espina v. Jackson, 442 Md. 311, 326 (2015) (quoting Rounds v. Md.–Nat. Capital

Park & Planning Comm'n, 441 Md. 621 (2015)). The Court of Special Appeals correctly

recognized that the LGTCA “provides no exceptions for intentional torts or constitutional

violations” and that it would not “recognize an exception in a statute when there is no express

basis for the exception in the statutory language.” Espina v. PG Cnty., 215 Md. App. at 632. See

also Espina v. Jackson 442 Md. at 326 (“This Court has been most reluctant to recognize

exceptions in a statute when there is no basis for the exception in the statutory language. Indeed,

to recognize an exception not apparent in the statutory language would be contrary to our effort

to neither add nor delete language so as to reflect an intent not evidenced in the plain and

unambiguous language of the statute.”) (citations omitted). Despite the fact that no such express

exception exists for Riot Act claims, the previous Court determined that the LGTCA did not

apply to them because the Act allows a plaintiff to recover their “actual damages.” The

Maryland legislature, however, would have been well aware of the Riot Act at the time that it

passed the LGTCA and its cap on damages; had it wanted to exempt the Riot Act from the cap, it

would have expressly stated so. Thus, the LGTCA cap must be applied to claims under the Riot

Act.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 33 of 34
                                                                                                    33


       Accordingly, because the cap is applicable to Plaintiffs’ claims, this Court should pass an

order that the $500,000 cap applies to their claims in total, as they all arise out of the same

occurrence. To determine if claims arise out of the same occurrence, Maryland has adopted the

“cause test,” meaning that if a local government is negligent and that negligence is the proximate

cause of multiple claims, the claims “would arise out of the same occurrence, even if the local

government was (1) negligent in several different ways, and (2) for an extended period of time.”

See, e.g., Board of County Comm’rs v. Marcas, 415 Md. 676, 689-90 (2010). at 689-90. See also

J.G. v. Prince George’s County Bd. of Education, PWG-16-1008 (D. Md. Mar. 8, 2017). Despite

Plaintiffs’ attempts to characterize the events of April 27, 2015 as dozens of “separate” and

“individual” riots (Complaint ¶ 78) to defeat the cap, their efforts are futile. Regardless of

whether there was one riot or one hundred on that day, the unrest all arose out of the same

alleged cause--that being the City’s negligence in preparing for and responding to the unrest.

Because all of Plaintiffs’ claims arise out of one singular cause, they constitute one occurrence

under Maryland law, and therefore the $500,000 cap under the LGTCA applies to their claims in

the aggregate.

                                            Conclusion

       For the reasons stated herein, Defendant Mayor and City Council of Baltimore

respectfully requests that this Honorable Court grant its Motion for Summary Judgment, as well

as any and all other relief it deems appropriate. In the alternative, the City respectfully asks that

this Court apply the statutory cap established in the Local Government Tort Claims Act.
      Case 1:17-cv-01657-SAG Document 123-1 Filed 04/09/21 Page 34 of 34
                                                                                     34




Date: April 9, 2021                 Respectfully,

                                    JAMES L. SHEA, City Solicitor (00142)


                                    _________/s/_________________
                                    Sara E. Gross, Chief Solicitor (27704)
                                    Hanna M. Sheehan, Assistant Solicitor (19531)
                                    Baltimore City Department of Law
                                    100 N. Holliday Street
                                    Baltimore, Maryland 21202
                                    (410) 396.3947
                                    sara.gross@baltimorecity.gov
                                    Attorneys for Defendant Mayor and City Council
                                     of Baltimore
